Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT

DATED AS OF DECEMBER 15, 2010

BY

SOLO CUP CANADA INC.,

AS THE BORROWER,

IN FAVOUR OF

GE CANADA FINANCE HOLDING COMPANY,

AS AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINED TERMS

     1   

Section 1.1

   Definitions      1   

Section 1.2

   Certain Other Terms      4   

ARTICLE II GUARANTEE

     5   

Section 2.1

   Guarantee      5   

Section 2.2

   Payment on Demand      5   

Section 2.3

   Authorization; Other Agreements      5   

Section 2.4

   Guarantee Absolute and Unconditional      6   

Section 2.5

   Waivers      7   

Section 2.6

   Reliance      7   

ARTICLE III GRANT OF SECURITY INTEREST

     8   

Section 3.1

   Collateral      8   

Section 3.2

   Grant of Security Interest in Collateral      8   

Section 3.3

   Attachment; No Obligation to Advance      8   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     9   

Section 4.1

   Title; No Other Liens      9   

Section 4.2

   Perfection and Priority      9   

Section 4.3

   Pledged Collateral      9   

Section 4.4

   Instruments and Chattel Paper Formerly Accounts      10   

Section 4.5

   Intellectual Property      10   

Section 4.6

   Enforcement      10   

Section 4.7

   Representations and Warranties of the Credit Agreement      10   

ARTICLE V COVENANTS

     11   

Section 5.1

   Maintenance of Perfected Security Interest; Further Documentation and
Consents      11   

Section 5.2

   Pledged Collateral      12   

Section 5.3

   Accounts      12   

Section 5.4

   Futures Contracts      12   

Section 5.5

   Delivery of Instruments and Chattel Paper and Control of Investment Property
     12   

Section 5.6

   Intellectual Property      13   

Section 5.7

   Notices      14   

Section 5.8

   Controlled Securities Account      14   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE VI REMEDIAL PROVISIONS

     14   

Section 6.1

   PPSA and Other Remedies      14   

Section 6.2

   Accounts and Payments in Respect of Intangibles      18   

Section 6.3

   Pledged Collateral      19   

Section 6.4

   Proceeds to be Turned over to and Held by Agent      19   

Section 6.5

   Sale of Pledged Collateral      20   

Section 6.6

   Deficiency      20   

ARTICLE VII AGENT

     21   

Section 7.1

   Agent’s Appointment as Attorney-in-Fact      21   

Section 7.2

   Authorization to File Financing Statements      22   

Section 7.3

   Authority of Agent      22   

Section 7.4

   Duty; Obligations and Liabilities      23   

ARTICLE VIII MISCELLANEOUS

     23   

Section 8.1

   Reinstatement      23   

Section 8.2

   Release of Collateral      24   

Section 8.3

   Independent Obligations      24   

Section 8.4

   No Waiver by Course of Conduct      24   

Section 8.5

   Amendments in Writing      25   

Section 8.6

   Additional Grantors; Additional Pledged Collateral      25   

Section 8.7

   Notices      25   

Section 8.8

   Successors and Assigns      25   

Section 8.9

   Counterparts      25   

Section 8.10

   Severability      25   

Section 8.11

   Governing Law      26   

Section 8.12

   Waiver of Jury Trial      26    ANNEXES AND SCHEDULES   

Annex 1

   Form of Pledge Amendment   

Annex 2

   Form of Joinder Agreement   

Annex 3

   Form of Intellectual Property Security Agreement   

Schedule 1

   Pledged Collateral   

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT, dated as of December 15,
2010, by Solo Cup Canada Inc. (the “Borrower”) and each of the other entities
that becomes a party hereto pursuant to Section 8.6 (together with the Borrower,
the “Grantors”), in favour of GE Canada Finance Holding Company (“GE Capital”),
as administrative agent (in such capacity, together with its successors and
permitted assigns, “Agent”) for the Lenders, the L/C Issuers and each other
Secured Party (each as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of
December 15, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Lenders, the L/C Issuers from time to time party thereto and GE
Capital, as Agent, the Lenders and the L/C Issuers have severally agreed to
continue making extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed to guarantee the
Obligations (as defined in the Credit Agreement) of the Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to continue making their respective extensions of credit to the
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to Agent;

AND WHEREAS, the Borrower and GE Capital are parties to that certain security
agreement dated as of September 24, 2004 the “Original Security Agreement”) and
desire that this Agreement constitute an amendment and restatement of the
Original Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to continue making their respective extensions of
credit to the Borrower thereunder, each Grantor hereby agrees with Agent as
follows:

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions.

(a) Capital terms used herein without definition are used as defined in the
Credit Agreement.

(b) The following terms have the meanings given to them in the PPSA and terms
used herein without definition that are defined in the PPSA have the meanings
given to them in the PPSA (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “certificated
security”, “chattel paper”, “document of title”, “equipment”, “fixture”,
“futures contract”, “goods”, “instrument”, “intangible”, “inventory”,
“investment property”, “proceeds”, “securities account” and “security”.



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Account Debtor” means a person who is obligated to any Grantor on an account,
chattel paper or intangible.

“Agreement” means this Guarantee and Security Agreement.

“Applicable IP Office” means the Canadian Intellectual Property Office or any
similar office or agency within or outside Canada.

“Cash Collateral Account” means a Deposit Account or securities account subject,
in each instance, to a Control Agreement, including the Control Agreements
providing for “springing” cash dominion required pursuant to Section 4.11 of the
Credit Agreement, other than accounts established to cash collateralize L/C
Reimbursement Obligations.

“Collateral” has the meaning specified in Section 3.1.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Deposit Account” means a demand, time, savings, passbook or like account
maintained with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a certificate of deposit.

“Excluded Property” means, collectively, (i) any permit or license or any
Contractual Obligation entered into by any Grantor (A) that prohibits or
requires the consent of any Person other than the Borrower and its Affiliates
which has not been obtained as a condition to the creation by such Grantor of a
Lien on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto or (B) to the extent
that any Requirement of Law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the PPSA or any other
Requirement of Law, and (ii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than the Borrower and its Affiliates which has not been
obtained as a condition to the creation of any other Lien on such equipment;
provided, however, “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

 

- 2 -



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor (other than the Borrower) with respect to the
obligations of the Borrower.

“Guarantee” means the guarantee of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document of title, in each case owned by any Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Stock and Stock Equivalents listed on Schedule
1. Pledged Certificated Stock excludes any Excluded Property and any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 5.9 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 1, issued by the obligors named therein.
Pledged Debt Instruments excludes any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by Section 5.9 hereof.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 5.9 hereof.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock, all right, title and interest of any
Grantor in, to and under any Organization Document of any partnership to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 1, to the extent such interests are not
certificated. Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.9 hereof.

 

- 3 -



--------------------------------------------------------------------------------

“Receiver” means a receiver, a manager or a receiver and manager.

“Secured Obligations” has the meaning specified in Section 3.2.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“STA” means the Securities Transfer Act, 2006 (Ontario), as such legislation may
be amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 

- 4 -



--------------------------------------------------------------------------------

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE II

GUARANTEE

Section 2.1 Guarantee.

To induce the Lenders to continue making the Loans, the L/C Issuers to Issue
Letters of Credit and each other Secured Party to continue making credit
available to or for the benefit of the Borrower, each Guarantor hereby, jointly
and severally, absolutely, unconditionally and irrevocably guarantees, as
primary obligor and not merely as surety, the full and punctual payment when
due, whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Obligations of the Borrower whether existing on the date hereof or hereinafter
incurred or created (the “Guaranteed Obligations”). This Guarantee by each
Guarantor hereunder constitutes a guarantee of payment and not of collection.

Section 2.2 Payment on Demand. Each Guarantor shall, upon demand by Agent, make
immediate payment to the holders of the Guaranteed Obligations the entire
outstanding Guaranteed Obligations due and owing to such holders. Any such
payment by any Guarantor shall be made to Agent in immediately available funds
to an account designated by Agent or at the address set forth herein for the
giving of notice to Agent or at any other address that may be specified in
writing from time to time by Agent, and shall be credited and applied to the
Guaranteed Obligations. In addition, each payment to be made by Guarantor under
this Guarantee shall be payable in the currency or currencies in which such
Guaranteed Obligations are denominated and shall be made without set-off or
counterclaim.

Section 2.3 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

 

- 5 -



--------------------------------------------------------------------------------

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guarantee therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower or any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.4 Guarantee Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defence, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guarantee are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guarantee, in each case except as
otherwise agreed in writing by Agent):

(a) the invalidity or unenforceability of any obligation of the Borrower or any
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guarantee of, any Guaranteed Obligation or any part thereof, or
the lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

 

- 6 -



--------------------------------------------------------------------------------

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any Guarantor or any of
the Borrower’s Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law; or

(f) any other defence, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any
Guarantor or any other Subsidiary of the Borrower, in each case other than the
payment in full of the Guaranteed Obligations.

Section 2.5 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defence, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defence arising by reason of any disability or other defence of the Borrower or
any other Guarantor. Each Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against the Borrower or
any other Guarantor by reason of any Loan Document or any payment made
thereunder or (y) assert any claim, defence, setoff or counterclaim it may have
against any other Credit Party or set off any of its obligations to such other
Credit Party against obligations of such Credit Party to such Guarantor. No
obligation of any Guarantor hereunder shall be discharged other than by complete
performance.

Section 2.6 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances. In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all right, title and
interest in and to any and all property and interests in property of each
Grantor whether now owned or hereafter created, acquired or arising, including,
without limitation, all of the following property now owned or at any time
hereafter created, acquired or arising by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest is
collectively referred to as the “Collateral”:

(a) all accounts, chattel paper, Deposit Accounts, documents of title,
equipment, intangibles, instruments, inventory and investment property;

(b) all books and records pertaining to the other property described in this
Section 3.1;

(c) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(d) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(e) to the extent not otherwise included, all proceeds of the foregoing;

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Grantor; provided, however, notwithstanding the foregoing and any other term of
this Agreement, no Lien or security interest is hereby granted on any Excluded
Property; provided, further, that if and when any property shall cease to be
Excluded Property, a Lien on and security in such property shall be deemed
granted therein. Each Grantor hereby represents and warrants that the Excluded
Property, when taken as a whole, is not material to the business operations or
financial condition of the Grantors, taken as a whole.

Section 3.3 Attachment; No Obligation to Advance. Each Grantor confirms that
value has been given by the Secured Parties to such Grantor, that such Grantor
has rights in the Collateral existing at the date of this Agreement and that
such Grantor and the Agent have not agreed to postpone the time for attachment
of the security interests created hereby to any of the Collateral. The security
interests granted hereby will have effect and be deemed to be effective whether
or not the Secured Obligations or any part thereof are owing or in existence
before or after or upon the date of this Agreement. Neither the execution and
delivery of this Agreement nor the provision of any financial accommodation by
any Secured Party shall oblige any Secured Party to make any financial
accommodation or further financial accommodation available to the Borrower or
any other Person.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant
to this Agreement and under any other Loan Document and other Permitted Liens,
such Grantor owns each item of the Collateral free and clear of any and all
Liens or claims of others. Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or
certificates and (b) has rights in or the power to transfer each other item of
Collateral in which a Lien is granted by it hereunder, free and clear of any
other Lien.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favour of Agent in all Collateral. Such security interest shall be prior to all
other Liens on the Collateral except for Permitted Liens upon (i) in the case of
all Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property, the delivery thereof to Agent of such Pledged Certificated Stock,
Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
investment property and (iii) in the case of all other instruments and chattel
paper that are not Pledged Certificated Stock, Pledged Debt Instruments or
Pledged Investment Property, the delivery thereof to Agent of such instruments
and chattel paper. Except as set forth in this Section 4.2, all actions by each
Grantor necessary or desirable to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.

Section 4.3 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (i) is listed on Schedule 1 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 1, (ii) to the knowledge of the Grantor, has been duly authorized,
validly issued and is fully paid and if applicable, non-assessable and (iii) to
the knowledge of the Grantor, constitutes the legal, valid and binding
obligation, if applicable, of the obligor with respect thereto, enforceable in
accordance with its terms.

 

- 9 -



--------------------------------------------------------------------------------

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent in accordance with
subsection 5.2(a).

(c) During the continuance of an Event of Default, Agent shall be entitled to
exercise all of the rights of the Grantor granting the security interest in any
Pledged Stock, and a transferee or assignee of such Pledged Stock shall become a
holder of such Pledged Stock to the same extent as such Grantor and be entitled
to participate in the management of the issuer of such Pledged Stock and, upon
the transfer of the entire interest of such Grantor, such Grantor shall, by
operation of law, cease to be a holder of such Pledged Stock.

Section 4.4 Instruments and Chattel Paper Formerly Accounts. No amount payable
to such Grantor under or in connection with any account is evidenced by any
instrument or chattel paper that has not been delivered to Agent, properly
endorsed for transfer, to the extent delivery is required by subsection 5.5(a).

Section 4.5 Intellectual Property. On the Closing Date, all Material
Intellectual Property owned by such Grantor is valid, in full force and effect,
subsisting, unexpired and enforceable, and no Material Intellectual Property has
been abandoned. No breach or default of any material IP License shall be caused
by any of the following, and none of the following shall limit or impair the
ownership, use, validity or enforceability of, or any rights of such Grantor in,
any Material Intellectual Property: (i) the consummation of the transactions
contemplated by any Loan Document or (ii) any holding, decision, judgment or
order rendered by any Governmental Authority. There are no pending (or, to the
knowledge of such Grantor, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Intellectual Property of such Grantor. Such Grantor, and
to such Grantor’s knowledge each other party thereto, is not in material breach
or default of any material IP License.

Section 4.6 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Agent of its rights (including voting rights) provided for in this
Agreement or the enforcement of remedies in respect of the Collateral (other
than Excluded Property) pursuant to this Agreement, including the transfer of
any Collateral (other than Excluded Property), except as may be required in
connection with the disposition of any portion of the Pledged Collateral by laws
affecting the offering and sale of securities generally or any approvals that
may be required to be obtained from any bailees or landlords to collect the
Collateral.

Section 4.7 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as required by Section 2.2(a) of the Credit Agreement.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Requirement of Law or any policy of insurance covering the
Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral as Agent may reasonably request, all
in reasonable detail and in form and substance satisfactory to Agent.

(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or financing change statement under the PPSA (or other filings under
similar Requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as Agent may
reasonably request, including (A) using its best efforts to secure all approvals
necessary or appropriate for the assignment to or for the benefit of Agent of
any Contractual Obligation, including any IP License, held by such Grantor and
to enforce the security interests granted hereunder and (B) executing and
delivering any Control Agreements with respect to Deposit Accounts and
securities accounts.

(e) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use its best efforts to obtain any required
consents from any Person other than the Borrower and its Affiliates with respect
to any permit or license or any Contractual Obligation with such Person entered
into by such Grantor that requires such consent as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or Contractual Obligation or any Stock or Stock Equivalent related
thereto.

 

- 11 -



--------------------------------------------------------------------------------

Section 5.2 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to Agent, in suitable form for transfer and in form and
substance satisfactory to Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) maintain all other Pledged Investment
Property in a Controlled Securities Account.

(b) Event of Default. During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership and similar
rights with respect to the Pledged Collateral; provided, however, that no vote
shall be cast, consent given or right exercised or other action taken by such
Grantor that would impair the Collateral or be inconsistent with or result in
any violation of any provision of any Loan Document.

Section 5.3 Accounts.

(a) Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any Account, (ii) compromise
or settle any Account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

(b) Agent shall have the right to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and such
Grantor shall furnish all such assistance and information as Agent may
reasonably require in connection therewith. At any time and from time to time,
upon Agent’s reasonable request, such Grantor shall cause independent public
accountants or others satisfactory to Agent to furnish to Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts; provided, however, that unless an Event of Default shall be
continuing, Agent shall request no more than four such reports during any
calendar year.

Section 5.4 Futures Contracts. Such Grantor shall not have any futures contract
unless subject to a Control Agreement.

Section 5.5 Delivery of Instruments and Chattel Paper and Control of Investment
Property. (a) If any amount in excess of $100,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
instrument or chattel paper other than such instrument delivered in accordance
with subsection 5.2(a) and in the possession of Agent, such Grantor shall mark
all such instruments and chattel paper with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of GE Canada Finance Holding Company, as Agent” and, at the request of
Agent, shall immediately deliver such instrument or chattel paper to Agent, duly
endorsed in a manner satisfactory to Agent.

 

12



--------------------------------------------------------------------------------

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Sections 23 to 26 of the STA) over any investment property to any Person
other than Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
in excess of $100,000, such Grantor shall promptly, and in any event within two
Business Days after becoming a beneficiary, notify Agent thereof and, within ten
(10) Business Days thereafter, enter into a Contractual Obligation with Agent
and the issuer of such letter of credit. Such Contractual Obligation shall
assign by way of security the rights under such letter of credit to Agent. Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to Agent.

(d) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by chattel paper,
such Grantor shall take all steps necessary to grant Agent control of all such
chattel paper.

Section 5.6 Intellectual Property. (a) Within 30 days after any change to
Schedule 3.16 to the Credit Agreement for such Grantor, such Grantor shall
provide Agent notification thereof and the short-form intellectual property
agreements and assignments as described in this Section 5.6 and any other
documents that Agent reasonably requests with respect thereto.

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (ii) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

 

- 13 -



--------------------------------------------------------------------------------

(c) Such Grantor shall notify Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor’s ownership of, interest in, right to
use, register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP
Licenses of such Grantor and (ii) recording with the appropriate Internet domain
name registrar, a duly executed form of assignment for all Internet Domain Names
of such Grantor (together with appropriate supporting documentation as may be
requested by Agent).

Section 5.7 Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

Section 5.8 Controlled Securities Account. Each Grantor shall deposit all of its
Cash Equivalents in securities accounts that are Controlled Securities Accounts.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 PPSA and Other Remedies. (a) PPSA Remedies. During the continuance
of an Event of Default, Agent may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any Secured Obligation, all rights
and remedies of a secured party under the PPSA or any other applicable law.

 

- 14 -



--------------------------------------------------------------------------------

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) to the extent permitted by the PPSA and the applicable
Requirements of Law enter upon the premises where any Collateral is located,
without any obligation to pay rent to any Grantor, through self-help, without
judicial process, without first obtaining a final judgment or giving any Grantor
or any other Person notice or opportunity for a hearing on Agent’s claim or
action, (ii) collect, receive, appropriate and realize upon any Collateral
(other than Excluded Property) and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (other than Excluded
Property) (and enter into Contractual Obligations to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Agent shall have the right, upon any such public sale or sales and, to the
extent permitted by the PPSA and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral (other than Excluded Property) to the extent that it deems
appropriate for the purpose of preserving the Collateral or its value or for any
other purpose deemed appropriate by Agent and (iv) Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral (other than Excluded Property) and to enforce any of Agent’s remedies
(for the benefit of the Secured Parties), with respect to such appointment
without prior notice or hearing as to such appointment. Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of Agent.

(d) Appointment of Receiver. Agent may appoint by instrument in writing one or
more Receivers of any Grantor or any or all of the Collateral (other than
Excluded Property) with such rights, powers and authority (including any or all
of the rights, powers and authority of the Agent under this Agreement) as may be
provided for in the instrument of appointment or any supplemental instrument,
and remove and replace any such Receiver from time to time. To the extent
permitted by applicable law, any Receiver appointed by the Agent will (for
purposes relating to responsibility for the Receiver’s acts or omissions) be
considered to be the agent of such Grantor and not of the Agent or any of the
other Secured Parties.

 

- 15 -



--------------------------------------------------------------------------------

(e) Application of Proceeds. Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable legal fees and disbursements, to the payment in whole or in part of
the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.

(f) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guarantee thereof.
All of the rights and remedies of Agent and any other Secured Party under any
Loan Document shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirement of
Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any other Secured Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety, now or hereafter existing, arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of any Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

(g) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against Account Debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

 

- 16 -



--------------------------------------------------------------------------------

(v) exercise collection remedies against Account Debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

(h) IP Licenses. For the purpose of enabling Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual Property now owned or
hereafter acquired by such Grantor and access to all media in which any of the
licensed items may be recorded or stored and to all Software and programs used
for the compilation or printout thereof and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real Property owned, operated, leased, subleased or otherwise
occupied by such Grantor.

 

- 17 -



--------------------------------------------------------------------------------

Section 6.2 Accounts and Payments in Respect of Intangibles. (a) In addition to,
and not in substitution for, any similar requirement in the Credit Agreement, if
required by Agent at any time during the continuance of an Event of Default, any
payment of accounts or payment in respect of intangibles, when collected by any
Grantor, shall be promptly (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to Agent, in a Cash Collateral Account, subject to withdrawal by Agent
as provided in Section 6.4 or otherwise turned over to the Agent. Until so
turned over, such payment shall be held by such Grantor in trust for Agent,
segregated from other funds of such Grantor. Each such deposit of proceeds of
accounts and payments in respect of intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any account or any payment in respect of
intangibles, including all original orders, invoices and shipping receipts and
notify Account Debtors that the accounts or intangibles have been collaterally
assigned to Agent and that payments in respect thereof shall be made directly to
Agent;

(ii) Agent may, without notice, at any time, limit or terminate the authority of
a Grantor to collect its accounts or amounts due under intangibles or any
thereof and, in its own name or in the name of others, communicate with Account
Debtors to verify with them to Agent’s satisfaction the existence, amount and
terms of any account or amounts due under any intangible. In addition, Agent may
at any time enforce such Grantor’s rights against such Account Debtors and
obligors of intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of intangibles to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
agreement giving rise to an account or a payment in respect of an intangible by
reason of or arising out of any Loan Document or the receipt by any Secured
Party of any payment relating thereto, nor shall any Secured Party be obligated
in any manner to perform any obligation of any Grantor under or pursuant to any
agreement giving rise to an account or a payment in respect of an intangible, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

 

- 18 -



--------------------------------------------------------------------------------

Section 6.3 Pledged Collateral. (a) Voting Rights. During the continuance of an
Event of Default, upon notice by Agent to the relevant Grantor or
Grantors, Agent or its nominee may exercise (A) any voting, consent, corporate
and other right pertaining to the Pledged Collateral at any meeting of
shareholders or partners, as the case may be, of the relevant issuer or issuers
of Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Agent may determine), all without liability except to account for
property actually received by it; provided, however, that Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders or partners, as the case may be,
calling special meetings of shareholders or partners, as the case may be, and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to
Agent.

Section 6.4 Proceeds to be Turned over to and Held by Agent. Unless otherwise
expressly provided in the Credit Agreement or this Agreement, during the
continuance of an Event of Default or if Availability falls below $4,000,000,
all proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Agent and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to Agent in the exact form
received (with any necessary endorsement). All such proceeds of Collateral and
any other proceeds of any Collateral received by Agent in cash or Cash
Equivalents shall be held by Agent in a Cash Collateral Account. All proceeds
being held by Agent in a Cash Collateral Account (or by such Grantor in trust
for Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

 

- 19 -



--------------------------------------------------------------------------------

Section 6.5 Sale of Pledged Collateral. (a) Each Grantor recognizes that Agent
may be unable to effect a public sale of any Pledged Collateral by reason of
certain prohibitions contained in the Securities Act (Ontario) and applicable
provincial or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favourable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act (Ontario)
or under applicable provincial securities laws even if such issuer would agree
to do so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defence against an action for specific performance
of such covenants except for a defence that no Event of Default has occurred
under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any legal
counsel employed by Agent or any other Secured Party to collect such deficiency.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE VII

AGENT

Section 7.1 Agent’s Appointment as Attorney-in-Fact. (a) Each Grantor hereby
irrevocably constitutes and appoints Agent and any Related Person thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives Agent and its Related Persons the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any of the following when an Event of Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and endorse and collect any cheque, draft, note, acceptance or other
instrument for the payment of moneys due under any account or intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Agent for the purpose of collecting any such moneys due under any account or
intangible or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and intangibles of such Grantor relating
thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and endorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by the Grantors or any IP Licenses of the Grantors
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.

 

- 21 -



--------------------------------------------------------------------------------

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Credit Agreement, from the date of payment by Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, amendments thereto, financing change statements and
other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as Agent reasonably determines
appropriate to perfect the security interests of Agent under this Agreement, and
such financing statements and amendments may described the Collateral covered
thereby as “all assets of the debtor”. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for Agent to have filed any
initial financing statement or amendment thereto under the PPSA (or other
similar laws) in effect in any jurisdiction if filed prior to the date hereof.

Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and the Grantors, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

 

- 22 -



--------------------------------------------------------------------------------

Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Agent. Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as
Agent deals with similar property for its own account. The powers conferred on
Agent hereunder are solely to protect Agent’s interest in the Collateral and
shall not impose any duty upon Agent to exercise any such powers. Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or wilful misconduct as finally determined by a court of
competent jurisdiction. In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or wilful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, provincial or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guarantee hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

- 23 -



--------------------------------------------------------------------------------

Section 8.2 Release of Collateral. (a) At the time provided in subsection
8.10(b)(iii) of the Credit Agreement, the Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. Each Grantor is hereby authorized to file PPSA financing change
statements at such time evidencing the termination of the Liens so released. At
the request of any Grantor following any such termination, Agent shall deliver
to such Grantor any Collateral of such Grantor held by Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

(b) If Agent shall be directed or permitted pursuant to subsection 8.10(b) of
the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, subsection 8.10(b) of the
Credit Agreement. In connection therewith, Agent, at the request of any Grantor,
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.

(c) At the time provided in subsection 8.10(b) of the Credit Agreement and at
the request of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Stock and Stock Equivalents of such Grantor
shall be sold to any Person that is not an Affiliate of the Borrower or the
Subsidiaries of the Borrower in a transaction permitted by the Loan Documents.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon any Event of Default, Agent may, at its sole election, proceed
directly and at once, without notice, against any Grantor and any Collateral to
collect and recover the full amount of any Secured Obligation or Guaranteed
Obligation then due, without first proceeding against any other Grantor, any
other Credit Party or any other Collateral and without first joining any other
Grantor or any other Credit Party in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

 

- 24 -



--------------------------------------------------------------------------------

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Agent and each Grantor directly
affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Borrower or as required pursuant to
Section 4.13 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to Agent a Joinder Agreement substantially in the form of
Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7 Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement; provided, however, that any such notice, request or demand
to or upon any Grantor shall be addressed to the Borrower’s notice address set
forth in Section 9.2.

Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

 

- 25 -



--------------------------------------------------------------------------------

Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the Province of Ontario and the federal laws of Canada
applicable therein.

Section 8.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTIONS 9.18(b) AND
9.18(c) OF THE CREDIT AGREEMENT.

[Signature Pages Follow]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

SOLO CUP CANADA INC. as Grantor By:   /s/ ROBERT D. KONEY, JR.   Name: Robert D.
Koney, Jr.   Title: Chief Executive Officer

ACCEPTED AND AGREED

as of the date first above written:

 

GE CANADA FINANCE HOLDING COMPANY     as Agent By:   /s/ RICHARD ZENI   Name:
Richard Zeni   Title: Duly Authorized Signatory

[Signature Page to Guarantee and Security Agreement]

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT

PLEDGED STOCK

 

ISSUER

   CLASS      CERTIFICATE
NO(S).      NUMBER OF
SHARES OR
UNITS  

None.

        

PLEDGED DEBT INSTRUMENTS

 

ISSUER

   DESCRIPTION
OF DEBT      CERTIFICATE
NO(S).      FINAL
MATURITY      PRINCIPAL
AMOUNT  

None.

           



--------------------------------------------------------------------------------

ANNEX 1

TO

AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of _____________ __, 20__, is delivered pursuant
to Section 8.6 of the Amended and Restated Guarantee and Security Agreement,
dated as of December 15, 2010 by Solo Cup Canada Inc. (the “Borrower”), [the
undersigned Grantor] and the other Persons from time to time party thereto as
Grantors in favour of GE Canada Finance Holding Company, as Agent for the
Secured Parties referred to therein (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Security Agreement”). Capitalized terms used herein without definition are used
as defined in the Guarantee and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guarantee and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guarantee and Security Agreement and shall secure all
Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.6 of the Guarantee and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.

 

[GRANTOR] By:       Name:   Title:

 

 

1

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

- 2 -



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

   CLASS    CERTIFICATE
NO(S).    NUMBER OF
SHARES OR
UNITS

PLEDGED DEBT INSTRUMENTS

 

ISSUER

   DESCRIPTION
OF DEBT    CERTIFICATE
NO(S).    FINAL
MATURITY    PRINCIPAL
AMOUNT



--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

GE CANADA FINANCE HOLDING COMPANY

    as Agent

By:

      Name:   Title:

 

- 2 -



--------------------------------------------------------------------------------

ANNEX 2

TO

AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                     , 20    , is delivered
pursuant to Section 8.6 of the Amended and Restated Guarantee and Security
Agreement, dated as of December15, 2010, by Solo Cup Canada Inc. (the
“Borrower”) and the other Persons from time to time party thereto as Grantors in
favour of the GE Canada Finance Holding Company, as Agent for the Secured
Parties referred to therein (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Security Agreement”). Capitalized terms used herein without definition are used
as defined in the Guarantee and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guarantee and Security Agreement, hereby becomes a party
to the Guarantee and Security Agreement as a Grantor thereunder with the same
force and effect as if originally named as a Grantor therein and, without
limiting the generality of the foregoing, as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
mortgages, pledges and hypothecates to Agent for the benefit of the Secured
Parties, and grants to Agent for the benefit of the Secured Parties a lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral (other than Excluded Property) of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder. The undersigned
hereby agrees to be bound as a Grantor for the purposes of the Guarantee and
Security Agreement.

The information set forth in Annex 2-A is hereby added to the information set
forth in Schedule 1 the Guarantee and Security Agreement and Schedules 3.9,
3.16, 3.20, 3.21 and 3.22 to the Credit Agreement. By acknowledging and agreeing
to this Joinder Agreement, the undersigned hereby agree that this Joinder
Agreement may be attached to the Guarantee and Security Agreement and that the
Pledged Collateral listed on Annex 1-A to this Joinder Amendment shall be and
become part of the Collateral referred to in the Guarantee and Security
Agreement and shall secure all Secured Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guarantee and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.



--------------------------------------------------------------------------------

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[Additional Grantor] By:       Name:   Title:

 

- 2 -



--------------------------------------------------------------------------------

Annex 2-A

PLEDGED STOCK

 

ISSUER

   CLASS    CERTIFICATE
NO(S).    NUMBER OF
SHARES OR
UNITS

PLEDGED DEBT INSTRUMENTS

 

ISSUER

   DESCRIPTION
OF DEBT    CERTIFICATE
NO(S).    FINAL
MATURITY    PRINCIPAL
AMOUNT

 

- 3 -



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTEE AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                    , 20    , is made by each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”), in
favour of GE Canada Finance Holding Company (“GE Capital”), as administrative
agent (in such capacity, together with its successors and permitted assigns,
“Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
December 15, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders, the L/C Issuers from time to time party thereto and GE
Capital, as Agent, the Lenders and the L/C Issuers have severally agreed to
continue making extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to the
Amended and Restated Guarantee and Security Agreement of even date herewith in
favour of Agent (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee and Security Agreement”),
to guarantee the Obligations (as defined in the Credit Agreement) of the
Borrower; and

WHEREAS, all of the Grantors are party to the Guarantee and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to continue making their respective extensions of
credit to the Borrower thereunder, each Grantor hereby agrees with Agent as
follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guarantee and Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to Agent for the benefit of the Secured Parties, and grants to
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

 

1

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.



--------------------------------------------------------------------------------

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(d) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(e) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(f) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(g) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

(h) all renewals and extensions of the foregoing;

(i) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(j) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guarantee and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to Agent pursuant to the
Guarantee and Security Agreement and each Grantor hereby acknowledges and agrees
that the rights and remedies of Agent with respect to the security interest in
the [Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guarantee and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

- 2 -



--------------------------------------------------------------------------------

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defence, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Agreement by facsimile transmission or by Electronic Transmission shall be
as effective as delivery of a manually executed counterpart hereof.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the laws of the Province
of Ontario and the federal laws of Canada applicable therein.

[SIGNATURE PAGES FOLLOW]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours,

[GRANTOR]

as Grantor

By:       Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

GE CANADA FINANCE HOLDING COMPANY

    as Agent

By:       Name:   Title:

[Signature Page to [Copyright] [Patent] [Trademark] Security Agreement]

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

2. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

3. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]